                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


DR. KARL ARRIOLA,

       Plaintiff,

v.                                                   Case No. 2:18-CV-00036-WED



CARDINAL STRITCH UNIVERSITY, INC.,

       Defendant.



                PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO
                    PLAINTIFF’S PROPOSED FINDINGS OF FACT


       Pursuant to Fed. R. Civ. P. 56 and Civil L. R. 56, Dr. Arriola submits the following reply

to Cardinal Stritch University’s (“CSU”) Response to Plaintiff’s Proposed Findings of Fact.

       2.      In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

Traumatic Stress Disorder (“PTSD”) due to his employment as a Florida state trooper, federal air

marshal, and other counter-terrorism work including top-secret clearance to track al-Qaeda

operatives abroad. (KA022822-23, KA022825).

       RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD. (See ECF Nos. 28,

29, 29-2.) Plaintiff is not a medical expert and is not qualified to diagnose himself with any

psychological, psychiatric, or medical condition or to offer an opinion regarding cause of any

such condition. See Fed. R. Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11- cv-3022,

2015 WL 328590, at *2 (C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements




        Case 2:18-cv-00036-WED Filed 11/02/18 Page 1 of 29 Document 55
made by his treating physicians regarding his diagnoses or prognoses for the truth of the matter

asserted. Such statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at *2

(C.D. Ill. May 24, 2013) (“The Court agrees with Defendant that Plaintiff should be barred from

providing opinions or conclusions, including his own opinions, about his medical condition.”).

Moreover, any testimony regarding what doctors may have said to Plaintiff regarding his alleged

diagnosis is inadmissible hearsay that cannot be considered on summary judgment. Fed. R. Evid.

802; Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018) (describing the “key elements

of the legal framework for summary judgment evidence” as “the materials presented should be

admissible in evidence or point to evidence that would be admissible at trial”).

       REPLY:         In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

       Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

       federal air marshal, and other counter-terrorism work including top-secret clearance to

       track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.
                                              ,

       Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

       for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take

       leaves of absence as a Florida state trooper, including one leave of absence lasting nine

       days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

       levels. (KA022823, KA022835, KA023295-96).

               On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

       Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

       meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

       2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior

       during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       2      Page 2 of 29 Document 55
after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-

856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

KA023296a, KA023327-30).

       Dr. Arriola has extensive experience and professional training in Post-Traumatic

Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive

experience and professional training in PTSD from his 8 years as a United States Federal

Air Marshal Flight Medic & National Registered Emergency Medical Technician,

Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

extensive experience and professional training in PTSD from his 11 years as a Red Cross,

National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

Master of Science in General Psychology coursework he is educated in critical incidents

involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s

handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s

handling of critical incidents while in the Federal Air Marshal Service, resulted in the



 Case 2:18-cv-00036-WED Filed 11/02/18
                                3      Page 3 of 29 Document 55
        2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

        Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully

        qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

        suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

        3.       From 1998 to 2001, Dr. Arriola received medical treatment from Dr.

Elizabeth Love, counseling psychologist, for his PTSD. (KA022826).

        RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD. (See ECF Nos. 28,

29, 29-2.) Plaintiff is not a medical expert and is not qualified to diagnose himself with any

psychological, psychiatric, or medical condition or to offer an opinion regarding cause of any

such condition. See Fed. R. Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11-cv-3022,

2015 WL 328590, at *2 (C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements

made by his treating physicians regarding his diagnoses or prognoses for the truth of the matter

asserted. Such statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at

*2 (C.D. Ill. May 24, 2013) (“The Court agrees with Defendant that Plaintiff should be barred

from providing opinions or conclusions, including his own opinions, about his medical

condition.”). Moreover, any testimony regarding what doctors may have said to Plaintiff

regarding his alleged diagnosis is inadmissible hearsay that cannot be considered on summary

judgment. Fed. R. Evid. 802; Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018)

(describing the “key elements of the legal framework for summary judgment evidence” as “the

materials presented should be admissible in evidence or point to evidence that would be

admissible at trial”).

        REPLY:           In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-




         Case 2:18-cv-00036-WED Filed 11/02/18
                                        4      Page 4 of 29 Document 55
Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

federal air marshal, and other counter-terrorism work including top-secret clearance to

track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.

Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take

leaves of absence as a Florida state trooper, including one leave of absence lasting nine

days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

levels. (KA022823, KA022835, KA023295-96).

       On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior

during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly

after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-

856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

KA023296a, KA023327-30).

       Dr. Arriola has extensive experience and professional training in Post-Traumatic

Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive



 Case 2:18-cv-00036-WED Filed 11/02/18
                                5      Page 5 of 29 Document 55
       experience and professional training in PTSD from his 8 years as a United States Federal

       Air Marshal Flight Medic & National Registered Emergency Medical Technician,

       Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

       Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

       extensive experience and professional training in PTSD from his 11 years as a Red Cross,

       National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

       Master of Science in General Psychology coursework he is educated in critical incidents

       involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

       is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s

       handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

       of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

       Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s

       handling of critical incidents while in the Federal Air Marshal Service, resulted in the

       2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

       Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully

       qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

       suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

       10.     Dr. Arriola’s PTSD occasionally required him to take leaves of absence as a

Florida state trooper, including one leave of absence lasting nine days. (KA022826-27,

KA022829).

       RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD. (See ECF Nos. 28,

29, 29-2.) Plaintiff is not a medical expert and is not qualified to diagnose himself with any



        Case 2:18-cv-00036-WED Filed 11/02/18
                                       6      Page 6 of 29 Document 55
psychological, psychiatric, or medical condition or to offer an opinion regarding cause of any

such condition. See Fed. R. Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11-cv-3022,

2015 WL 328590, at *2 (C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements

made by his treating physicians regarding his diagnoses or prognoses for the truth of the matter

asserted. Such statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at

*2 (C.D. Ill. May 24, 2013) (“The Court agrees with Defendant that Plaintiff should be barred

from providing opinions or conclusions, including his own opinions, about his medical

condition.”). Moreover, any testimony regarding what doctors may have said to Plaintiff

regarding his alleged diagnosis is inadmissible hearsay that cannot be considered on summary

judgment. Fed. R. Evid. 802; Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018)

(describing the “key elements of the legal framework for summary judgment evidence” as “the

materials presented should be admissible in evidence or point to evidence that would be

admissible at trial”).

        REPLY:           In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

        Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

        federal air marshal, and other counter-terrorism work including top-secret clearance to

        track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.
                                               ,

        Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

        for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take

        leaves of absence as a Florida state trooper, including one leave of absence lasting nine

        days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

        levels. (KA022823, KA022835, KA023295-96).

                On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip




         Case 2:18-cv-00036-WED Filed 11/02/18
                                        7      Page 7 of 29 Document 55
Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior

during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly

after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-

856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

KA023296a, KA023327-30).

       Dr. Arriola has extensive experience and professional training in Post-Traumatic

Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive

experience and professional training in PTSD from his 8 years as a United States Federal

Air Marshal Flight Medic & National Registered Emergency Medical Technician,

Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

extensive experience and professional training in PTSD from his 11 years as a Red Cross,

National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

Master of Science in General Psychology coursework he is educated in critical incidents

involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s



 Case 2:18-cv-00036-WED Filed 11/02/18
                                8      Page 8 of 29 Document 55
       handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

       of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

       Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s

       handling of critical incidents while in the Federal Air Marshal Service, resulted in the

       2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

       Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully

       qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

       suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

       11.     Dr. Arriola’s PTSD continues to date at varying levels. (KA022823, KA022835,

KA023295-96).

       RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD. (See ECF Nos. 28,

29, 29-2.) Plaintiff is not a medical expert and is not qualified to diagnose himself with any

psychological, psychiatric, or medical condition or to offer an opinion regarding cause of any

such condition. See Fed. R. Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11-cv-3022,

2015 WL 328590, at *2 (C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements

made by his treating physicians regarding his diagnoses or prognoses for the truth of the matter

asserted. Such statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at

*2 (C.D. Ill. May 24, 2013) (“The Court agrees with Defendant that Plaintiff should be barred

from providing opinions or conclusions, including his own opinions, about his medical

condition.”). Moreover, any testimony regarding what doctors may have said to Plaintiff

regarding his alleged diagnosis is inadmissible hearsay that cannot be considered on summary

judgment. Fed. R. Evid. 802; Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018)




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       9      Page 9 of 29 Document 55
(describing the “key elements of the legal framework for summary judgment evidence” as “the

materials presented should be admissible in evidence or point to evidence that would be

admissible at trial”).

        REPLY:           In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

        Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

        federal air marshal, and other counter-terrorism work including top-secret clearance to

        track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.
                                               ,

        Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

        for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take

        leaves of absence as a Florida state trooper, including one leave of absence lasting nine

        days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

        levels. (KA022823, KA022835, KA023295-96).

                On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

        Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

        meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

        2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior

        during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly

        after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

        behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-

        856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

        Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

        KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

        KA023296a, KA023327-30).



        Case 2:18-cv-00036-WED Filed 11/02/18
                                       10     Page 10 of 29 Document 55
              Dr. Arriola has extensive experience and professional training in Post-Traumatic

       Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

       Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

       Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive

       experience and professional training in PTSD from his 8 years as a United States Federal

       Air Marshal Flight Medic & National Registered Emergency Medical Technician,

       Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

       Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

       extensive experience and professional training in PTSD from his 11 years as a Red Cross,

       National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

       Master of Science in General Psychology coursework he is educated in critical incidents

       involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

       is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s

       handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

       of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

       Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s

       handling of critical incidents while in the Federal Air Marshal Service, resulted in the

       2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

       Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully

       qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

       suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

       14.    On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

Anderson, Dean of the College of Business, stated to Dr. Arriola during a group meeting, “I see



       Case 2:18-cv-00036-WED Filed 11/02/18
                                      11     Page 11 of 29 Document 55
the PTSD is coming out”. (KA022838, KA023066).

        RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD. (See ECF Nos. 28,

29, 29-2.) Plaintiff is not a medical expert and is not qualified to diagnose himself with any

psychological, psychiatric, or medical condition or to offer an opinion regarding cause of any

such condition. See Fed. R. Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11-cv-3022,

2015 WL 328590, at *2 (C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements

made by his treating physicians regarding his diagnoses or prognoses for the truth of the matter

asserted. Such statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at

*2 (C.D. Ill. May 24, 2013) (“The Court agrees with Defendant that Plaintiff should be barred

from providing opinions or conclusions, including his own opinions, about his medical

condition.”).   Moreover, any testimony regarding what doctors may have said to Plaintiff

regarding his alleged diagnosis is inadmissible hearsay that cannot be considered on summary

judgment. Fed. R. Evid. 802; Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018)

(describing the “key elements of the legal framework for summary judgment evidence” as “the

materials presented should be admissible in evidence or point to evidence that would be

admissible at trial”).

        REPLY:           In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

        Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

        federal air marshal, and other counter-terrorism work including top-secret clearance to

        track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.
                                               ,

        Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

        for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       12     Page 12 of 29 Document 55
leaves of absence as a Florida state trooper, including one leave of absence lasting nine

days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

levels. (KA022823, KA022835, KA023295-96).

       On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior

during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly

after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-

856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

KA023296a, KA023327-30).

       Dr. Arriola has extensive experience and professional training in Post-Traumatic

Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive

experience and professional training in PTSD from his 8 years as a United States Federal

Air Marshal Flight Medic & National Registered Emergency Medical Technician,

Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

extensive experience and professional training in PTSD from his 11 years as a Red Cross,



Case 2:18-cv-00036-WED Filed 11/02/18
                               13     Page 13 of 29 Document 55
       National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

       Master of Science in General Psychology coursework he is educated in critical incidents

       involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

       is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s

       handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

       of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

       Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s

       handling of critical incidents while in the Federal Air Marshal Service, resulted in the

       2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

       Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully

       qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

       suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

       15.     Other meeting attendees laughed in response to Dr. Anderson’s comment;

however, Dr. Arriola did not find the comment humorous. (KA022838, KA023066).

       RESPONSE: Disputed, but immaterial. Specifically, Plaintiff does not have personal

knowledge regarding whether other meeting attendees laughed “in response to Dr. Anderson’s

comment. Thus, Cardinal Stritch disputes this proposed fact on the grounds that it is not

supported by admissible evidence. Fed. R. Evid. 602 (“A witness may testify to a matter only if

evidence is introduced sufficient to support a finding that the witness has personal knowledge of

the matter. Evidence to prove personal knowledge may consist of the witness's own testimony.”).

       REPLY:         Dr. Arriola has personal knowledge that the other meeting attendees

laughed in response to Dr. Anderson’s comment based on Dr. Arriola’s personal observation and

own testimony. (KA022838, KA023066).




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       14     Page 14 of 29 Document 55
         20.    Dr. Moore’s behavior was very unprofessional because deans from other schools

and CSU colleagues were present at the meeting. (KA022853-54).

         RESPONSE: Disputed, but immaterial. This proposed fact is an argument, not a fact

supported by admissible evidence. Holman v. Horn, Nos. 04-C-0792 & 05-C-0009, 2005 WL

2319144, at *2 (E.D. Wis. Sept. 22, 2005) (rejecting a set of proposed findings of fact because

they were, “in fact, not proposed findings of fact but arguments”), aff’d, 170 F. App’x 1 (7th Cir.

2006).

         REPLY: Dr. Arriola’s is qualified, based on his experience as a Professor and

Department Chair, to opine that Dr. Moore’s behavior was very unprofessional because deans

from other schools and CSU colleagues were present at the meeting. (KA022853-54).

         22.    Because of his state trooper and counter-terrorism experience, Dr. Arriola

perceived Dr. Moore’s comment and unwanted physical contact as a physical threat and

retaliation for complaining to Dr. Coon. (KA022856, KA022858, KA022860, KA023067).

         RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD or that there was

any causal relationship between Plaintiff’s “state trooper and counter-terrorism experience” and

his alleged reaction to Dr. Moore’s alleged comment. (See ECF Nos. 28, 29, 29-2.) Plaintiff is

not a medical expert and is not qualified to diagnose himself with any psychological, psychiatric,

or medical condition or to offer an opinion regarding cause of any such condition. See Fed. R.

Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11-cv-3022, 2015 WL 328590, at *2

(C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements made by his treating

physicians regarding his diagnoses or prognoses for the truth of the matter asserted. Such

statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at *2 (C.D. Ill. May




         Case 2:18-cv-00036-WED Filed 11/02/18
                                        15     Page 15 of 29 Document 55
24, 2013) (“The Court agrees with Defendant that Plaintiff should be barred from providing

opinions or conclusions, including his own opinions, about his medical condition.”). Moreover,

any testimony regarding what doctors may have said to Plaintiff regarding his alleged diagnosis

is inadmissible hearsay that cannot be considered on summary judgment. Fed. R. Evid. 802;

Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018) (describing the “key elements of

the legal framework for summary judgment evidence” as “the materials presented should be

admissible in evidence or point to evidence that would be admissible at trial”).

       REPLY:         In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

       Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

       federal air marshal, and other counter-terrorism work including top-secret clearance to

       track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.
                                              ,

       Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

       for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take

       leaves of absence as a Florida state trooper, including one leave of absence lasting nine

       days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

       levels. (KA022823, KA022835, KA023295-96).

               On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

       Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

       meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

       2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior

       during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly

       after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

       behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-



        Case 2:18-cv-00036-WED Filed 11/02/18
                                       16     Page 16 of 29 Document 55
856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

KA023296a, KA023327-30).

       Dr. Arriola has extensive experience and professional training in Post-Traumatic

Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive

experience and professional training in PTSD from his 8 years as a United States Federal

Air Marshal Flight Medic & National Registered Emergency Medical Technician,

Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

extensive experience and professional training in PTSD from his 11 years as a Red Cross,

National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

Master of Science in General Psychology coursework he is educated in critical incidents

involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s

handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s

handling of critical incidents while in the Federal Air Marshal Service, resulted in the

2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully



Case 2:18-cv-00036-WED Filed 11/02/18
                               17     Page 17 of 29 Document 55
       qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

       suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

       30.     Ms. Sukowaty understood that any reasonable person in Dr. Arriola’s position

would feel uncomfortable going back to work during an ongoing investigation regarding a

complaint against his supervisors. (KA023679).

       RESPONSE: Disputed, but immaterial. This proposed fact is not supported by the

materials cited.

       REPLY: Ms. Sukowaty testified, as follows:

             14. Q [] Do you think that he had a reasonable
             15· · · · concern about going back and reporting to his
             16· · · · supervisors while there is an investigation
             17· · · · regarding his complaint against those same people?
             18· ·A· · So I can understand where he may be concerned in that
             19· · · · sense, yes.
             20· ·Q· · All right.
             21· ·A· · Any reasonable person would be. (KA023679)

       39.     The events involving Drs. Anderson and Moore increased Dr. Arriola’s anxiety

and depression, suicidal thoughts, and PTSD. (KA022881-84, KA023073-74, KA023254,

KA023274, KA023295-96, KA023326-30).

       RESPONSE: Disputed, but immaterial. There is no admissible evidence in the record to

support Plaintiff’s claim that he was ever diagnosed with or treated for PTSD or that there was

any causal relationship between Plaintiff’s “state trooper and counter-terrorism experience” and

his alleged reaction to Dr. Moore’s alleged comment. (See ECF Nos. 28, 29, 29-2.) Plaintiff is

not a medical expert and is not qualified to diagnose himself with any psychological, psychiatric,

or medical condition or to offer an opinion regarding cause of any such condition. See Fed. R.

Evid. 701; Fed. R. Evid. 702; Moriconi v. Koester, No. 11-cv-3022, 2015 WL 328590, at *2

(C.D. Ill. Jan. 26, 2015) (“[Plaintiff] may not testify about statements made by his treating



        Case 2:18-cv-00036-WED Filed 11/02/18
                                       18     Page 18 of 29 Document 55
physicians regarding his diagnoses or prognoses for the truth of the matter asserted. Such

statements are hearsay.”); Barlow v. Riley, No. 12-2058, 2013 WL 2300762, at *2 (C.D. Ill. May

24, 2013)(“The Court agrees with Defendant that Plaintiff should be barred from providing

opinions or conclusions, including his own opinions, about his medical condition.”). Moreover,

any testimony regarding what doctors may have said to Plaintiff regarding his alleged diagnosis

is inadmissible hearsay that cannot be considered on summary judgment. Fed. R. Evid. 802;

Cehovic-Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018) (describing the “key elements of

the legal framework for summary judgment evidence” as “the materials presented should be

admissible in evidence or point to evidence that would be admissible at trial”); Webster v. Potter,

230 F.R.D. 523, 527 (N.D. Ill. 2005), as supplemented (Sept. 6, 2005).

       REPLY:         In the summer of 1998, Dr. Arriola was first diagnosed with Acute Post-

       Traumatic Stress Disorder ("PTSD") due to his employment as a Florida state trooper,

       federal air marshal, and other counter-terrorism work including top-secret clearance to

       track al-Qaeda operatives abroad. (KA022822-23; KA022825). From 1998 to 2001, Dr.
                                              ,

       Arriola received medical treatment from Dr. Elizabeth Love, counseling psychologist,

       for his PTSD. (KA022826). Dr. Arriola’s PTSD occasionally required him to take

       leaves of absence as a Florida state trooper, including one leave of absence lasting nine

       days. (KA022826-27, KA022829). Dr. Arriola’s PTSD continues to date at varying

       levels. (KA022823, KA022835, KA023295-96).

               On July 31, 2017, Dr. Arriola suffered a PTSD occurrence after Dr. Phillip

       Anderson, Dean of the College of Business, stated to Dr. Arriola during a group

       meeting, “I see the PTSD is coming out”. (KA022838, KA023066). On September 13,

       2017, Dr. Arriola complained to Dr. Coon about Dr. Moore’s unprofessional behavior




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       19     Page 19 of 29 Document 55
during a conference meeting earlier that day. (KA022850- 55, KA023066-67). Shortly

after his meeting with Dr. Coon, while speaking with a colleague, Dr. Moore walked

behind Dr. Arriola, jabbed him the back and said “snitches will get stiches”. (KA022855-

856, KA023469). The events involving Drs. Anderson and Moore increased Dr.

Arriola’s anxiety and depression, suicidal thoughts, and PTSD. (KA022835a,

KA022881-84, KA22914d, KA023073-74, KA023254, KA023274, KA023295-96,

KA023296a, KA023327-30).

       Dr. Arriola has extensive experience and professional training in Post-Traumatic

Stress Disorder (PTSD) as a first responder during his 15.8 years as a Florida Highway

Patrol Advanced Field Training Officer, Critical Incident Counselor, Academy Field

Instructor, and First-Responder Instructor. (Arriola Declr. ¶ 8). Dr. Arriola has extensive

experience and professional training in PTSD from his 8 years as a United States Federal

Air Marshal Flight Medic & National Registered Emergency Medical Technician,

Federal Air Marshal Field Training Officer, Critical Incident Counselor, Federal Field

Instructor, and EMT First-Responder Instructor. (Arriola Declr. ¶ 9). Dr. Arriola has

extensive experience and professional training in PTSD from his 11 years as a Red Cross,

National Emergency Response Instructor. (Arriola Declr. ¶ 10). Through Dr. Arriola’s

Master of Science in General Psychology coursework he is educated in critical incidents

involving PTSD. (Arriola Declr. ¶ 11). Through Dr. Arriola’s Doctorate in Psychology he

is educated in the diagnosis and treatment of PTSD. (Arriola Declr. ¶ 12). Dr. Arriola’s

handling of critical incidents while on the Florida Highway Patrol, resulted in 8 Trooper

of the Month Awards, 32 Commendations, 1997 Instructor of the Year Award, and a

Medal of Valor from the Florida Highway Patrol. (Arriola Declr. ¶ 13). Dr. Arriola’s



Case 2:18-cv-00036-WED Filed 11/02/18
                               20     Page 20 of 29 Document 55
       handling of critical incidents while in the Federal Air Marshal Service, resulted in the

       2006 National Heroism Award from the U.S. Department of Homeland Security. (Arriola

       Declr. ¶ 14). Based on Dr. Arriola’s training, education and experience, he is fully

       qualified to understand and articulate facts regarding his PTSD, depression, anxiety, and

       suicidal ideation. (Arriola Declr. ¶ 15; KA022923c).

       42.     CSU never asked permission from Dr. Arriola to substitute his WFMLA leave for

sick leave. The decision was instead made solely by Mr. Hoffman and Ms. Sukowaty in the

performance of their HR duties. (KA023076, 086-87, 489-90, 564-65).

       RESPONSE: Disputed, but immaterial. Specifically, the materials in the record

demonstrate that CSU asked Dr. Arriola whether he wanted to substitute his WFMLA leave for

sick leave, to which Dr. Arriola responded that he did. (See ECF No. 37 at 11.)

       REPLY: Dr. Arriola was the only person legally authorized to substitute his WFMLA

leave for his sick leave. Wis. Adm. Code DWD § 225.03(1), states that it is at the option of the

employee to substitute WFMLA leave for any other paid or unpaid leave which the employee has

accrued. In addition, Wis. Stat. § 103.10(5)(b), provides that an employee may substitute portions

of WFMLA leave for paid leave, unpaid leave, or any other type of leave provided by the

employer. CSU never asked permission from Dr. Arriola to substitute his WFMLA leave for sick

leave. The decision was instead made solely by Mr. Hoffman and Ms. Sukowaty in HR. (PPFOF

¶ 42; KA023076, 086-87, 489-90, 564-65). CSU’s application of Dr. Arriola’s sick leave and

WFMLA leave, concurrently, violated Wisconsin Administrative Code DWD § 225.03(1). Once

an employee chooses to substitute one type of leave for WFMLA leave under Wis. Admin. Code

DWD § 225.03(1), the new leave replaces the WFMLA leave. Dr. Arriola specifically chose sick

leave. As a result, the employee [Dr. Arriola] is only using one leave–the substituted leave.




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       21     Page 21 of 29 Document 55
Therefore, only one leave can be reduced. City of Madison Water Util. v. DWD (Dane Co. Cir.

Ct., 10/10/02.)

       45.        Had CSU offered him FMLA leave, Dr. Arriola would have applied for and taken

FMLA leave. (KA023021-22).

       RESPONSE: Disputed, but immaterial. This proposed fact is an argument, not a fact

supported by admissible evidence. Holman v. Horn, Nos. 04-C-0792 & 05-C-0009, 2005 WL

2319144, at *2 (E.D. Wis. Sept. 22, 2005) (rejecting a set of proposed findings of fact because

they were, “in fact, not proposed findings of fact but arguments”), aff’d, 170 F. App’x 1 (7th Cir.

2006); Am. Nat’l Prop. & Cas. Co. v. Graham, No. 04-C-1185, 2006 WL 1589623, at *1 (E.D.

Wis. June 2, 2006) (“Granted, the line between a factual proposition and a legal characterization

or conclusion may be nebulous at times. However, if a purported factual proposition cannot be

traced to any specific citation in the record and simply stands for the proposition that a given

action is violative of the law, the proffered proposition is most likely a legal argument or

conclusion. Such advocacy must be left to the argument portion of a brief.”). As Cardinal Stritch

has explained in its Brief in Support of its Motion for Summary Judgment (ECF No. 32), FMLA

leave is not a separate “type” of leave, and Plaintiff was not prejudiced by the fact that Cardinal

Stritch did not designate his fourteen weeks of leave as “FMLA” leave.

       REPLY: CSU’s argument that personal leave is no different than FMLA leave, is

baseless. A court will analyze whether an employee would have taken FMLA leave had he

received the required notice. Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 90 (2002).

“The Supreme Court’s decision in Ragsdale may leave open the possibility that cases [where an

employee is otherwise ineligible] may be pursued, based on the principle of equitable estoppel,

where the employer’s failure to properly advise the employee of FMLA eligibility/ineligibility is




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       22     Page 22 of 29 Document 55
determined to have interfered with the employee’s rights (per § 825.220), and the employee

could have taken other action had he/she been properly notified.” W.H. Admin. Op. FMLA

2002-5-A (Aug. 6, 2002), Wage & Hour Manual 99:3138, 3139; see also, Ragsdale at 91 (noting

FMLA requires case-by-case inquiry into whether an employee would have taken leave or

restructured leave if employer had given the notice required by the regulation). Dr. Arriola was

prejudiced by CSU’s denial of federally-protected leave: Dr. Senese, CSU Provost, expected

Messrs. Hoffman or Anderson to communicate the conclusion or completion of CSU' s

investigation to Dr. Arriola. (PPFOF ¶ 36; KA023353, KA023382-83); CSU referred Dr. Moore

(the harasser) to the Employee Assistance Program (“EAP”) and on-site Faculty

Mentor/Counselor Dr. Floyd for remedial training and counseling concerning Hostile Work

Employment countermeasures; but, CSU did not refer Dr. Arriola (the victim) to the EAP or

have him meet the on-site Faculty Mentor/Counselor, Dr. Floyd, in response to his written

request. (KA023023a-d); it is CSU’s FMLA procedure to notify an employee of the upcoming

exhaustion of his or her 12-week FMLA leave. (KA023624-25). Had Dr. Arriola been notified

before his termination that his leave would not be extended, he would have unwillingly returned

to work. (KA022939-40); CSU did not notify Dr. Arriola of his discharge until after January 2,

2018, and after his 2018 FMLA eligibility started. (KA022936, KA023022-23, KA023086-87,

KA023703-04). As of January 1, 2018, Dr. Arriola was still an employee of CSU and entitled to

continue his FMLA leave.

       50.     CSU granted Dr. Arriola 12 weeks of leave from September 29, 2017 until

December 21, 2017. (KA022943, KA023076, KA023079, KA023081, KA023448, KA023625-

26).

       RESPONSE: Undisputed, subject to the clarification that CSU granted Dr. Arriola leave




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       23     Page 23 of 29 Document 55
beginning on September 14, 2017 and Dr. Arriola elected to utilize his paid sick leave during this

period. (ECF No. 34 at 1.)

       REPLY: Dr. Arriola was the only person legally authorized to substitute his WFMLA

leave for his sick leave. Wis. Adm. Code DWD § 225.03(1), states that it is at the option of the

employee to substitute WFMLA leave for any other paid or unpaid leave which the employee has

accrued. In addition, Wis. Stat. § 103.10(5)(b), provides that an employee may substitute portions

of WFMLA leave for paid leave, unpaid leave, or any other type of leave provided by the

employer. CSU never asked permission from Dr. Arriola to substitute his WFMLA leave for sick

leave. The decision was instead made solely by Mr. Hoffman and Ms. Sukowaty in HR. (PPFOF

¶ 42; KA023076, 086-87, 489-90, 564-65). CSU’s application of Dr. Arriola’s sick leave and

WFMLA leave, concurrently, violated Wisconsin Administrative Code DWD § 225.03(1). Once

an employee chooses to substitute one type of leave for WFMLA leave under Wis. Admin. Code

DWD § 225.03(1), the new leave replaces the WFMLA leave. Dr. Arriola specifically chose sick

leave. As a result, the employee [Dr. Arriola] is only using one leave–the substituted leave.

Therefore, only one leave can be reduced. City of Madison Water Util. v. DWD (Dane Co. Cir.

Ct., 10/10/02.)

       51.        From September 14, 2017 to September 29, 2017, Dr. Arriola was on paid sick

leave. (KA023564).

       RESPONSE: Undisputed, but immaterial, and subject to the clarification that Dr. Arriola

elected to use his accrued, unused sick leave during a leave of absence that would have otherwise

been unpaid. (ECF No. 34at 1.)

       REPLY: Dr. Arriola was the only person legally authorized to substitute his WFMLA

leave for his sick leave. Wis. Adm. Code DWD § 225.03(1), states that it is at the option of the




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       24     Page 24 of 29 Document 55
employee to substitute WFMLA leave for any other paid or unpaid leave which the employee has

accrued. In addition, Wis. Stat. § 103.10(5)(b), provides that an employee may substitute portions

of WFMLA leave for paid leave, unpaid leave, or any other type of leave provided by the

employer. CSU never asked permission from Dr. Arriola to substitute his WFMLA leave for sick

leave. The decision was instead made solely by Mr. Hoffman and Ms. Sukowaty in HR. (PPFOF

¶ 42; KA023076, 086-87, 489-90, 564-65). CSU’s application of Dr. Arriola’s sick leave and

WFMLA leave, concurrently, violated Wisconsin Administrative Code DWD § 225.03(1). Once

an employee chooses to substitute one type of leave for WFMLA leave under Wis. Admin. Code

DWD § 225.03(1), the new leave replaces the WFMLA leave. Dr. Arriola specifically chose sick

leave. As a result, the employee [Dr. Arriola] is only using one leave–the substituted leave.

Therefore, only one leave can be reduced. City of Madison Water Util. v. DWD (Dane Co. Cir.

Ct., 10/10/02.)

       64.        During the 12-month period preceding September 14, 2017, Dr. Arriola’s

2,435.50 hours of service for CSU far exceeded the 1,250-hour threshold required by the FMLA.

(KA022808-814, KA022996, KA022998, KA023004).

       RESPONSE: Disputed, but immaterial, that Dr. Arriola performed “2,435.50 hours of

service” for CSU or that Dr. Arriola worked more than 1,250 for CSU in the 12 month period

preceding September 14, 2017. Dr. Arriola testified during his deposition that he worked two

other jobs at the same time that he worked for Cardinal Stritch and that only 50% of his work

efforts were devoted to Cardinal Stritch in this 12 month period. (Arriola Dep. at. 142-144.) In

addition, Dr. Arriola was not a full-time employee of Cardinal Stritch during the entire 12

months preceding September 14, 2017, and he took a two-week vacation to Iceland during this

12 month period. (Arriola Dep. at. 172-177.)




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       25     Page 25 of 29 Document 55
       REPLY: Dr. Jeffrey D. Senese, CSU’s Provost, testified that at minimum, a faculty

member will spend three hours preparing for every hour of classroom teaching. (KA022808-813,

KA023356-57). CSU’s published Policies on Adjunct Faculty Work Load and Overload,

document that professors are expected to often work outside the classroom or at their homes.

(KA022557-58, 60).

       66.     Had CSU not miscalculated Dr. Arriola’s hours of service, CSU would have

certified him for FMLA leave. (KA023599).

       RESPONSE: Disputed, but immaterial. This proposed fact is not supported by the

materials cited.

        REPLY:         Sukowaty’s email states that Dr. Arriola would have been granted

 FMLA leave had he qualified. (KA023599).

       68.     Dr. Arriola would have been eligible for an additional 12 weeks of FMLA leave

pursuant to CSU’s policy on January 1, 2018. (KA023494-96, KA023513-15).

       RESPONSE: Disputed. This proposed fact is not supported by admissible evidence.

Specifically, the deposition excerpts cited involved a hypothetical question to a lay witness,

based on facts not in evidence. See, e.g., Howard v. Rustin, Civil No. 06-00200, 2008 WL

1925102, at *3 (W.D. Pa. April 30, 2008) (hypothetical question to lay witness was not proper).

       REPLY: In Howard v. Rustin, the question was not “rationally based on the perception

of the witness”. Id. at *3. In the present case, all of the cited testimony was based on facts known

to the witness as to whether Dr. Arriola was eligible under CSU’s written policy for FMLA leave

on an annual rather than rolling basis.

       69.     On January 2, 2018, after Dr. Arriola notified CSU that he was returning to work

on January 22, 2018, CSU retroactively terminated his employment, effective December 21,




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       26     Page 26 of 29 Document 55
2017. (KA022936, KA023022-23, KA023086-87, KA023703-04).

       RESPONSE: Undisputed that Dr. Arriola’s employment was terminated effective

December 21, 2017, and that the termination decision was communicated to Dr. Arriola on

January 2, 2018. Disputed that Dr. Arriola’s employment was terminated “retroactively” on the

grounds that this proposed fact is not supported by the materials cited or other admissible

evidence. The evidence establishes that the decision to terminate Dr. Arriola’s employment was

made on or about December 21, 2018, but was not communicated to Dr. Arriola until January, 2,

2018 because of the Christmas holiday. (Sukowaty Dep. at. 95–98.) Further disputed that Dr.

Arriola “notified CSU that he was returning to work on January 22, 2018, as he did not do so and

the cited references do not support this assertion.

       REPLY: The termination letter was not mailed until January 2, 2018 therefore the

termination was not communicated to Dr. Arriola until a couple of days after January 2, 2018.

(KA022936). Dr. Arriola’s final release from work was until January 22, 2018. (KA023082).

       72.     Had Dr. Arriola been notified before his termination that his leave would not be

extended, he would have willingly returned to work. (KA022939-40).

       RESPONSE: Disputed. Plaintiff admitted at his deposition that he was not willing to

return to work at CSU, at any time, unless and until the colleague (Dr. Moore) he accused of

misconduct had been disciplined to his satisfaction and, further, Plaintiff had been granted

“accommodations” by CSU including relocating his and Dr. Moore’s offices so they would not

have any contact with each other. (See Arriola Dep. at 58–59, 123–27, 211–12.) Moreover, the

information that Plaintiff provided to Cardinal Stritch upon the conclusion of his leave of

absence through December 21, 2018 indicated that Plaintiff was unable to return to work as of

that date. (ECF No. 34-10 at 2.)




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       27     Page 27 of 29 Document 55
       REPLY: Dr. Arriola testified at depo. pp. 58-59 that he could have returned to work

while the investigation continued, provided that he and the harasser were not working next to

each other while it continued. At pages 125-26 of his deposition transcript, Dr. Arriola testified

that if he was put back into an office next to the harasser, she would need to understand that she

cannot threaten him again. During deposition, Dr. Arriola corrected defense counsel that he was

not imposing conditions, but instead requesting accommodation. Dep. pp. 127, 211–12.

       73.     Dr. Arriola would have returned had CSU notified him that the investigation was

concluded and remedial action had been taken. (KA022939-40).

       RESPONSE: Disputed. Plaintiff admitted at his deposition that he was not willing to

return to work at CSU, at any time, unless and until the colleague (Dr. Moore) he accused of

misconduct had been disciplined to his satisfaction and, further, Plaintiff had been granted

“accommodations” by CSU including relocating his and Dr. Moore’s offices so they would not

have any contact with each other. (See Arriola Dep. at 58–59, 123–27, 211–12). Moreover, the

information that Plaintiff provided to Cardinal Stritch upon the conclusion of his leave of

absence through December 21, 2018 indicated that Plaintiff was unable to return to work as of

that date. (ECF No. 34-10at 2)

       REPLY: Dr. Arriola testified at depo. pp. 58-59 that he could have returned to work

while the investigation continued, provided that he and the harasser were not working next to

each other while it continued. At pages 125-26 of his deposition transcript, Dr. Arriola testified

that if he was put back into an office next to the harasser, she would need to understand that she

cannot threaten him again. During deposition, Dr. Arriola corrected defense counsel that he was

not imposing conditions, but instead requesting accommodation. Dep. pp. 127, 211–12.

       74.     Had Dr. Arriola been released back to work on December 21, 2017, CSU would




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       28     Page 28 of 29 Document 55
have allowed him to do so and would likely have renewed his contract for another year.

(KA023383, KA023485, KA023676-77).

       RESPONSE: Disputed. This proposed fact is not supported by admissible evidence.

Specifically, the deposition excerpts cited involved a hypothetical question to a lay witness,

based on facts not in evidence. See, e.g., Howard v. Rustin, Civil No. 06-00200, 2008 WL

1925102, at *3 (W.D. Pa. April 30, 2008) (hypothetical question to lay witness was not proper).

       REPLY: In Howard v. Rustin, the question was not “rationally based on the perception

of the witness”. Id. at *3. In the present case, all of the cited testimony was based on facts known

to Dr. Arriola as to whether he would have returned to work and continued his employment at

CSU.

                                              Dated on November 2, 2018.


                                              s/Alan C. Olson
                                              Alan C. Olson, Bar Number: 1008953
                                              Attorney for Plaintiff
                                              Alan C. Olson & Associates, S.C.
                                              2880 S. Moorland Rd.
                                              New Berlin, WI 53151
                                              Telephone: (262) 785-9606
                                              Fax: (262) 785-1324
                                              Email: AOlson@Employee-Advocates.com




        Case 2:18-cv-00036-WED Filed 11/02/18
                                       29     Page 29 of 29 Document 55
